UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                             Chapter 7

 WMCH 25 HOLDINGS, LLC                              Case No. 20-12534-scc
 dba Westwood Capital Holdings, LLC,
                                                           CERTIFICATE OF SERVICE
                          Debtor.


          I, Jeffrey Chubak, certify under penalty of perjury, that on November 10, 2020, I filed the

Application of Leonard Blum for Rule 2004 Examination of the Debtor, Quarter Century

Holdings LLC, Westwood Capital, LLC, Daniel Alpert, Paul Tanico, Ellen Adams and

Keiki-Michael Cabanos, and the notice of presentment prefixed and exhibits annexed thereto,

with the Court, and served a copy of the same on Debtor, the Chapter 7 Trustee, Quarter Century

Holdings LLC, Westwood Capital, LLC, Daniel Alpert, Paul Tanico, Ellen Adams and Keiki-

Michael Cabanos and the Office of the United States Trustee, at the addresses and via the methods

indicated on the annexed Schedule.


Dated: New York, New York
       November 10, 2020
                                                       /s/ Jeffrey Chubak
                                      SCHEDULE

By CM/ECF

Debtor

Michael T. Conway michael.conway@offitkurman.com

Chapter 7 Trustee

Neil M. Berger neilberger@teamtogut.com

By First Class Mail

U.S. Trustee

Office of the United States Trustee
U.S. Federal Office Building
201 Varick Street, Room 1006
New York, New York 10014

Quarter Century; Westwood Capital; Daniel Alpert

Quarter Century Holdings LLC
c/o Westwood Capital, LLC
Attn: Daniel Alpert
489 Fifth Avenue, 33rd Floor
New York, New York 10017

Paul Tanico; Ellen Adams; Keiki-Michael Cabanos

Westwood Capital, LLC
Attn: Paul Tanico, Ellen Adams and Keiki-Michael Cabanos
489 Fifth Avenue, 33rd Floor
New York, New York 10017
